MORRISON, Judge.
The offense is felony theft; the punishment, seven years.
Upon a plea of guilty to the primary offense, the prior conviction for burglary which had been alleged in the indictment was dismissed. Appellant was adequately admonished and persisted in his plea. It was then stipulated, in which appellant personally joined, that if the injured party were present, he would testify that his automobile valued at $250.00 was stolen on the day alleged in the indictment, and that if Officer Schulte were present, he would testify that on the day following he apprehended appellant driving the automobile *123in question and that the same was later identified by the injured party as his missing automobile. Appellant was then sworn and testified that he was the defendant named in the indictment and was guilty of the offense set forth therein.
We do not agree with appellant’s counsel on appeal that Article 12, Vernon’s Ann. C.C.P. was not fully complied with in this case. Ex Parte Keener, 166 Tex.Cr.R. 326, 314 S.W.2d 93, and Russell v. State, Tex.Cr.App., 390 S.W.2d 1.
The judgment is affirmed.